LATTIMORE, J.
Conviction for possessing a narcotic drug; punishment, one year in the penitentiary.
By the terms of chapter 97, Acts of Regular Session, 42d Legislature (Vernon’s Ann. P. C. art. 725a), the possession of any narcotic drug is made a felony, which may be punished by confinement in the penitentiary for a period of years, or by the assessment of a fine. Among those things which are narcotics, morphine is enumerated toy express provision of the statute. In the case before us, it was shown to the satisfaction of the jury that appellant possessed morphine. We find in the record two bills of exception which appear to have been filed too late for consideration. There are no complaints otherwise.
Finding no error in the record, the judgment will toe affirmed.